Citation Nr: 1119833	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  10-11 021	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an October 1, 2004 decision of the Board of Veterans' Appeals (Board) that denied the Veteran's claim for an effective date for an award of service connection for bipolar disorder with post-traumatic stress disorder, prior to September 17, 1998, for the purposes of accrued benefits.

(The issue of entitlement to additional accrued benefits will be considered in a separate decision.)

REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The Veteran in this case served on active duty from September 1961 to September 1964.  He died in October 2005.  The moving party is his widow.


FINDING OF FACT

The moving party failed to adequately set forth the alleged CUE, or errors, of fact or law in the October 1, 2004 Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.


CONCLUSION OF LAW

A valid claim of CUE in the October 1, 2004, Board decision has not been raised. 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

While the moving party has not been provided a notice letter with regard to this issue, the United States Court of Appeals for Veterans Claims (Court) has directed that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply to claims of CUE.  See Livesay v. Principi, 15 Vet. App. 165 (2001).

A Board decision is subject to revision on the grounds of clear and unmistakable error and must be reversed or revised if evidence establishes such error.  See 38 U.S.C.A. § 7111(a) (West 2002).  

According to the regulations, clear and unmistakable error is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  

Generally, clear and unmistakable error is presented when either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  A review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when the decision was made.  See 38 C.F.R. § 20.1403(a), (b).  

The regulations further provide that to warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made; if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  See 38 C.F.R. § 20.1403(c).  Examples of situations that are not clear and unmistakable error include the following: (1) Changed diagnosis.  A new diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) Duty to assist.  The Secretary's failure to fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, (3) Evaluation of evidence.  A disagreement as to how the facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d).  

Moreover, clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  See 38 C.F.R. § 20.1403(e).  

The motion must set forth clearly and specifically the alleged CUE, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement of the previous sentence.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to filing under this subpart.  38 C.F.R. § 20.1404(b).

The Court has provided some guidance regarding claims for CUE.  In Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)), the Court stated that for clear and unmistakable error to exist, (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied[;]" (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made[;]" and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.

"Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. 310, 313.  "It must always be remembered that CUE is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how the Board evaluated the facts is inadequate to raise the claim of clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

In its October 1, 2004 decision, the Board determined that the evidence of record did not support an effective date prior to September 17, 1998, for an award service connection for bipolar disorder with PTSD.  Specifically, the Board concluded that a June 1996 application did not constitute a claim for service connection, and that the Veteran's first claim for service connection for a psychiatric disability was received on September 17, 1998.

In her motion for CUE, the moving party asserts the Veteran did submit a claim for service connection in June 1996.  She argues the claim form was completed incorrectly by a service officer.  She further notes the form directs the claimant to skip several items if you are not claiming compensation for a service-connected disability.  She observes the Veteran's June 1996 application did provide information requested in one of those items (the VA facility where the Veteran had been treated).  It is also noted the VA never requested any information based on the June 1996 claim.  Finally, the moving party insists that the Veteran sought treatment for psychiatric problems at a VA facility in 1995, and such records should be considered to be an informal claim for benefits.  

The Board has carefully reviewed the moving party's allegations regarding CUE.  However, the Board finds that they contain no more than general assertions of CUE with respect to the Board's decision of October 1, 2004.  In this regard, the moving party points to no specific evidence that undebatably demonstrated that the Veteran had filed a claim for service connection prior to September 17, 1998.  In fact, the same arguments were made and addressed by the Board in its October 2004 determination.  Rather, the moving party simply disagrees as to how evidence in the claims folder was weighed, and whether the VA failed in its duty to assist.  As noted above, the very nature of such arguments is that they cannot constitute CUE.

As far as any other basis for CUE is concerned, the Board must emphasize that in a CUE motion, it is incumbent upon the moving party to set forth clearly and specifically the alleged CUE, and that non-specific allegations of failure to follow regulations or the failure to give due process, or any other general non-specific allegations of error, are insufficient to satisfy this requirement under Rule 1404(b).

Because the Board finds that the moving party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(b) (2006), the motion is dismissed without prejudice.

While this decision does not preclude the appellant from submitting more specific allegations of CUE, it is suggested that she should carefully consider the above-noted requirements before refiling the motion, so as to obtain a better understanding of what does and does not constitute CUE.


ORDER

The motion is dismissed without prejudice to refiling.


                       ____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



